
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7

Long-Term Executive Incentive Plan—Performance Goals and Target Awards
for Current Performance Cycles


        The registrant maintains a shareholder-approved Long-Term Executive
Incentive Compensation Plan to provide certain executives, including the
executive officers, the opportunity to receive a cash award based on the
achievement of performance objectives over a three-year cycle. The Compensation
and Succession Committee of the Board of Directors establishes performance goals
for each cycle and sets threshold, target and maximum levels of
performance.    Awards are calculated on an executive's annual salary as of the
beginning of the cycle. The amount of each executive's payout is dependent on
the achievement of the performance goals. The Committee has the authority to
adjust the amount of awards payable under the plan, but has no authority to
increase the amount of an award otherwise payable to a "covered employee" as
defined in Section 162(m)(3) of the Internal Revenue Code. Payments are made in
March of the year following the end of the respective cycle, after the Committee
has certified in writing the degree of attainment of the cycle's performance
goals.

        The performance goals and target awards for the following cycles are set
forth below: 2003-2005, 2004-2006 and 2005-2007.

2003-2005 Cycle

        The performance goal for the 2003-2005 cycle is adjusted return on
equity as compared to a select peer group of companies representing both the
property/casualty and financial services industries. No payout is made unless
adjusted return on equity exceeds the average rate on three-year treasury notes
over the cycle, plus 200 basis points. Award opportunities range from 0% to 300%
of an executive officer's target award, depending on adjusted return on equity
performance relative to the peer group. An executive officer's target award
generally ranges from 70% to 155% of salary.

2004-2006 Cycle

        For the 2004-2006 cycle there are three performance goals. Fifty percent
of the award opportunity is based on the same adjusted return on equity
performance goal approved for the 2003-2005 cycle. No payment based on adjusted
return on equity is made unless that return exceeds the average rate on
three-year Treasury notes over the cycle, plus 200 basis points. Twenty-five
percent of the award opportunity is based on Allstate Protection (property and
casualty) policy growth over the cycle and the remaining 25% is based on
Allstate Financial growth in premium and deposits over the cycle. Awards range
from 0% to 300% of an executive officer's target award, depending on the level
of performance achieved for the cycle. An executive officer's target award
generally ranges from 70% to 155% of salary.

--------------------------------------------------------------------------------



2005-2007 Cycle

        The performance goals and target awards for the three-year performance
cycle beginning with 2005 and concluding in 2007 are identical to the goals and
award opportunities approved for the 2004-2006 cycle as described above.

--------------------------------------------------------------------------------





QuickLinks


Long-Term Executive Incentive Plan—Performance Goals and Target Awards for
Current Performance Cycles
